Citation Nr: 1610412	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-47 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from May 1979 to October 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The appellant's claims file is now in the jurisdiction of the Houston, Texas RO.  In May 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In January 2014 the Board reopened the claim of service connection for a low back disability, and remanded the reopened claim for additional development.  In October 2014 and May 2015 the claim was again remanded for additional development.  


FINDINGS OF FACT

During his period of ACDUTRA the appellant sustained an acute low back injury that resolved without residual pathology; a chronic low back disability was not manifested during the ACDUTRA service, and is not show to be related to such service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  By correspondence in August 2008, VA notified the appellant of the information needed to substantiate and complete the claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  

The appellant's service treatment records (STRs) and all available pertinent postservice treatment records have been secured.  The Board's May 2015 remand directed the AOJ to secure relevant employment-related treatment records with the assistance of the appellant.  In a July 2015 letter, the AOJ requested the appellant to identify each of his employers from October 1979 to 2003 and to complete an authorization and consent form for the records to be released.  He submitted additional private treatment records, but declined to provide the authorization for the employment records, indicating in a September 2015 expedited processing request that he wishes the claim to be decided on the current record.  The Board notes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the appellant has declined to provide the identified records, or to provide release forms permitting VA to obtain the records on his behalf, the Board assumes that such records do not exist (or that any existing do not support his claim).  The appellant submitted an authorization for records of his treatment at the Lexington Clinic from 2003 to 2005.  A September 2015 report of contact indicates the records were requested and found to be unavailable.  An October 2015 letter informed him that Lexington Clinic records were found to be unavailable and requested him to submit a copy of such records if he had them.  He did not respond.  (It appears that some records of such treatment were previously associated with the record.)  

The AOJ arranged for VA examinations in May 2006 and December 2014.  The Board found that the May 2006 and December 2014 examinations were based on an incomplete record (because they were before all of the appellant's available private treatment records were obtained) and requested an addendum opinion, which was provided in December 2015.  The Board finds that the examination reports and December 2015 opinion, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the May 2013 hearing, the undersigned explained what was needed to reopen the back claim and to it on de novo review, advised the appellant of the bases for the denial of the claim, and explained what type of evidence would serve to substantiate the claim.  The appellant's testimony reflects knowledge of what is necessary to substantiate his claim.  It is not alleged that notice at the hearing was less than adequate.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6; see Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

To substantiate a claim of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When a claim of service connection is based on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Service connection on a presumptive basis is also not warranted for periods of ACDUTRA.  Smith, 24 Vet. App. at 46-47.  Accordingly, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112  and 1137, and 38 C.F.R. § 3.309, do not apply as to any low back arthritis.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The appellant's service treatment records show he complained of low back pain in September 1979.  He reported that he fell off of a wall and that he experienced pain while walking and sitting.  He had full range of motion, but slight pain and muscle spasms.  A back strain was diagnosed.  A stamp on a service treatment note indicates that in October 1979 he was found to be "physically qualified for transfer".  On October 1979 separation examination, his spine was normal on clinical evaluation.  He was certified to be physically qualified for active duty/ACDUTRA in July 1980 and was found to be free from physical defects resulting from annual training duty later in July 1980.  

A January 2002 private treatment note indicates the appellant reported low back pain after injuring it on an obstacle course workout.  A January 2002 private MRI report notes advanced degenerative change at the L4-L5 interspace.  A February 2002 X-ray showed arthritis of the lumbar spine.  An April 2003 private treatment note indicates he reported he injured his back 18 years earlier and complained of intermittent low back pain since that time.  Low back pain was assessed.  In the assessment section, the physician noted a history of a 1979 injury that occurred during military training.  An April 2003 MRI report notes an L4-L5 degenerated disc, multi-level diffuse disc bulging, disc herniation with central canal and bilateral neural foraminal stenosis, and lumbar spondylosis.   A May 2003 private treatment note shows the appellant reported developing low back pain in 1979 during a period of active duty that had persisted intermittently since.  A December 2003 private treatment note shows he complained of back pain and reported he had injured it in 1979 during military training.  

In his February 2004 claim for service connection, the appellant reported his low back pain and radiculopathy began in September 1979.

In separate letters received in March 2004, people who said they have known the appellant from before his period of ACDUTRA reported they were aware he had injured his back during training service.  In one letter, an acquaintance of the appellant reported he had known him for 44 years and recalled him saying he had injured his back during training in October 1979.  He said he was aware of the appellant having back pain since that time.  In a separate letter, another acquaintance said he picked the appellant up from the airport when he returned from training, and he reported injuring his back.  Another acquaintance also reported the appellant told him he injured his back after returning from training in October 1979.  He said he has kept in touch with the appellant since then, and has witnessed him experience constant back pain and his back injury gradually increase in severity.  Another person reported he had sent her a letter telling her he had injured his back in service and was experiencing back pain when he returned home in October 1979.  She had not retained the letter.

In a March 2004 statement, the appellant reported he sustained the back injury while to complete an obstacle during training in September 1979.  He said he felt a tearing sensation and landed wrong, causing more low back pain.  He said he sought treatment and was told it was just a pulled muscle and continued training.  He said he has experienced back pain from that time.  He reported that he sought treatment at the San Antonio, Texas VA hospital in June 1979, December 1979, and February 2004, but was told he was not eligible for care.  

A March 2004 private evaluation report indicates the appellant reported sustaining a low back injury while completing an obstacle course during active service in September 1979.  He reported he sought treatment from a VA hospital when he returned home on two occasions but was denied care both times.  He stated the back pain continued through the years.  The physician diagnosed chronic lower back pain and noted the appellant had suffered a back injury in 1979 and experienced persistent low back pain from then.  A March 2004 X-ray report notes an X-ray showed degenerative changes of the lumbar spine and minimal "chronic-appearing" compression fracture of the T12, which was "most likely old," and mild anterior wedging of the L1 disk, which could have been developmental.  

In a June 2004 application for Social Security Administration (SSA) disability benefits the appellant reported he had worked as a postal worker between 1992 and 1996, as a counter salesman of auto parts between 1996 and 1998, and as a jet engine technician between 1998 and 2003. 

June 2004 and July 2004 private treatment notes indicate the appellant had a long-standing history of back problems.  He reported injuring his back in 1979 while in the military.  He reported he had intermittent back pain that became severe in February 2004.  He underwent a bilateral laminectomy and medial facetectomy with a fusion and discectomy at the L4-L5 level.  A September 2004 private physical therapy evaluation report notes the appellant reported injuring his back in 1979 during a military training accident and that his back problem became progressively worse over the years.  In a May 2005 letter, a private treatment provider noted the appellant had a herniated lumbar disc with degenerative disc disease.  The appellant reported he fell crossing a street three weeks earlier and his back pain had increased in severity.  

On July 2005 private evaluation by an orthopedic surgeon for the Texas Department of Assistive and Rehabilitative Services, it was noted that the appellant complained of back pain and that there was a history of a military-related injury 25 years earlier that culminated in low back surgery the prior year.  The diagnosis was post-operative status discectomy and fusion with internal fixation.  In an August 2005 letter, the examiner indicated he had reviewed the appellant's treatment records and noted they "document a 1979 military related injury that caused low back pain."

A September 2005 private treatment note indicates the appellant complained of low back pain and reported it started more than 15 years earlier after he fell from a 6-foot wall "at work."  A December 2005 note from the same service provider notes the appellant believed he originally sustained an injury during military service.  A December 2005 private neurosurgery consultation note indicates the appellant reported injuring his back in service and having chronic, worsening pain since then.  A March 2006 private hepatology clinic note notes the appellant reported falling and injuring his back during military training.  He reported he hurt himself again a few days prior when he slipped and fell on ice.  A March 2006 orthopedic evaluation report notes he reported injuring his back in 1979 while he was in the military.  He reported having intermittent pain from that time.  He also reported falling down the stairs at his home five weeks prior to the appointment and aggravating his low back condition.  Chronic back pain with failed lumbar surgical syndrome was diagnosed.

On May 2006 VA examination, favorable surgery induced ankylosis was diagnosed.  The examiner, an orthopedic surgeon, reviewed the appellant's service treatment records and postservice records in detail and opined such disability was not due to service and not associated with his one incidence of a low back strain on active duty.  He noted he discussed the case with another orthopedic surgeon and explained that no records show treatment for the appellant's back between 1979 and 2002 and noted that the private treatment providers relied on the appellant's statements that he reported injuring his back in 1979.  He noted the findings of degeneration lumbar discal disease, degenerative spondylosis, and spinal stenosis are not uncommon for 44 year olds.  He also noted the appellant refused to provide an employment history from between 1979 and 1998, but reported he worked as a jet engine technician between 1998 and 2003.  The examiner observed that people with chronic spinal problems do not get selected to train for such jobs, and would not be able to work in such a field for years.  He speculated the appellant either did not have significant back symptoms before working as a jet engine mechanic or withheld his medical history on applications.  

A September 2006 private treatment note shows osteoarthritis of the back was diagnosed.

An April 2008 private treatment record notes the appellant complained of continued back pain.  The physician noted the appellant originally injured it in 1979 during a training mission.  A July 2008 private treatment note indicates he again complained of back pain and reported it began while he was in the military in 1979.  The physician diagnosed post lumbar laminectomy syndrome, lumbar spinal stenosis and lumbar instability.

In his July 2008 claim to reopen the claim of service-connection for a low back disability, the appellant contended his current back disability was caused by the September 1979 injury that occurred in service.  He argued he was not given a thorough examination in service. 

Private treatment records show the appellant underwent back surgery again in September 2008.  A removal of lumbar hardware from his prior surgery and a fusion at the L2-L3 and L3-L4 was performed.  

In a December 2008 letter, the appellant's private treating physician, Dr. Ethridge, noted he reviewed the appellant's service treatment records and opined he did not receive adequate treatment for the low back injury he sustained in service in September 1979.  He opined that his injuries were much more serious than previously assessed.  Citing the March 2004 X-Ray report, he also opined the appellant's low back disability was most likely "old."  

A May 2010 private treatment record notes the appellant complained of low back pain, leg pain, and hip pain.  He reported it was related to a military training accident in 1980.  He reported he underwent a fusion in 2004 and another one sometime later, but that neither helped the pain.  Lumbar post fusion and lumbar radiculopathy were diagnosed.  

In a May 2011 substantive appeal, the appellant argued the medical evidence showed his current back disability was related to his injury in service.

In a letter received in April 2011, another treating private physician, Dr. Zavala II, noted the appellant reported his back disability resulted from a September 1979 injury and opined that the "symptomatology could have been due to this initial incident worsening throughout the years."  

In a June 2012 statement, the appellant argued he presented evidence that shows a continuity of symptoms and treatment from service. 

In a September 2012 treatment note, Dr. Zavala II noted the appellant had long-standing low back pain that spanned from his time in the military.  Private treatment records show he underwent another lumbar spine surgery in October 2012.  In a letter received in January 2013, Dr. Zavala II noted he had a "long standing history of having lumbar spine problems" and opined his low back disability "stemmed from his accident he had suffered while in the service."  A May 2013 note from another provider, Dr. Purswani, notes he complained of back pain and reported it started after he fell from a high wall while in the military 33 years earlier.  

At the May 2013 Board hearing, the appellant testified he injured his back completing an obstacle course in 1979.  He stated he did not undergo any physical examinations in service after his period of ACDUTRA.  He reported he sought VA treatment 5 or 6 times between 1980 and 2004 but was denied care.

A July 2013 private treatment record notes the appellant had several questions about his back pain and how it might be related to a 1979 injury in service,.  The physician noted he "would be unable to determine whether or not his injury is related to his service" with the available information.  A February 2014 treatment record from Dr. Zavala II notes the appellant fell during military exercises in 1979 and underwent four operations since then in an effort to help his back and leg pain.

On December 2014 VA examination, degenerative arthritis of the spine, spinal fusion, spondylosis, and spinal stenosis were diagnosed.  The appellant reported he injured his back in service after falling from a wall in 1979.  He reported he experienced intermittent low back pain since then, but that it progressively worsened in the early 2000s.  The examiner noted that he was nonspecific about his work history after being discharged from the service, but noted he reported selling auto part, cutting grass, washing cars, working for a post office, and being a jet engine technician.  The examiner noted a review of the appellant's medical records demonstrated a complete absence of any subjective complaint, objective medical finding, diagnosis or treatment for a lumbar spine complaint between service and 2003, 24 years after his discharge.  The examiner reviewed the appellant's claims file and opined it was less likely than not that his present conditions of spondylosis, degenerative disc disease, or spinal stenosis of the lumbar spine are related to or aggravated by an in-service injury, event, or illness.  He explained a review of his service treatment records show a single complaint of myofascial lumbar spine pain during his active duty military career.  He noted evaluations by military physicians revealed no findings consistent with a radiculopathy or trauma and that his service treatment records, including his October 1979 discharge examination, failed to demonstrate any subjective complaint, objective medical finding, diagnosis or treatment for a lumbar spine complaint.  The examiner also explained that the appellant's employment as a postal worker and jet engine technician would have required pre-employment physical examinations that would have screened for a lumbar spine condition, which would have precluded employment.  He noted a 2003 MRI demonstrated degenerative changes without evidence of fracture or trauma [emphasis added].  He noted the appellant's present condition most often occurs as a chronic process from "wear and tear" and is also part of the normal aging process of the spine, and that muscle strain of the thoracolumbar spine is a soft-tissue disorder that typically resolves in several weeks to months without residuals or long-lasting sequelae.  He indicated the current medical literature does not recognize lumbar strain/sprain as a known cause of spondylosis or degenerative disc disease.  He also found the medical opinions submitted by the appellant's physician were not supported by current medical literature.  He explained a significant lumbar spine injury or objective evidence of a chronic recurrent back problem or residual lumbar spine pathology was not documented in service treatment records.  

In a December 2015 opinion, based on review of the appellant's record, the consulting provider summarized the medical evidence, and opined it is less likely than not that the appellant's low back disability is related to an injury, event, or illness in service.  He explained the appellant was diagnosed with a back strain in September 1979 and that a muscle strain of the thoracolumbar spine is a soft-tissue disorder that typically resolves in several weeks to months without residuals or long-lasting sequelae.  He noted the appellant's October 1979 separation examination was silent for residuals signs and/or symptoms of back pain and/or disability and that the next record of him complaining of back pain is when he did so in September 1997 and had lumbar strain diagnosed.  The Board notes the examiner summarized the postservice medical evidence and separately described treatment beginning in 2003.  It is not clear whether the notation of treatment in September 1997 was based on the appellant's reports or was a mischaracterization.  Regardless, even if noting his postservice treatment began in 1997 was an error, such an error would not prejudice the appellant since the examiner based part of his opinion on the length of time between the period of ACDUTRA and when the appellant initially sought postservice treatment, and the shorter interval supports the appellants claim.  Subsequent imaging studies repeatedly showed multilevel decreased disc space, which the examiner noted occurs as part of a chronic process from wear and tear and the aging process.    
Analysis

It is not in dispute that the appellant now has a low back disability, to include degenerative arthritis of the spine, degenerative disc disease, spinal fusion, spondylosis, and spinal stenosis.  It is also not in dispute that he sustained a back injury during a period of ACDUTRA.  His service treatment records show a back strain was diagnosed and that he reported falling from a wall and having a complaint of low back pain in September 1979.  What he still must show to establish service connection for a low back disability is that such disability is related to the injury on ACDUTRA.

The record contains medical evidence that both supports and contradicts the appellant's claim.  Numerous private treatment records note the appellant reported injuring his back in 1979 and having continuous pain since, suggesting his providers found his reports credible.  In his December 2008 letter, Dr. Ethridge concluded that the appellant did not receive adequate treatment for the low back injury (for which he sought treatment in service).  He opined that the appellant's injuries were much more serious than previously assessed.  Citing a March 2004 X-Ray report, Dr. Ethridge also opined that the appellant's low back disability is most likely "old."  In his April 2011 letter, Dr. Zavala II opined that the appellant's "symptomatology could have been due to this initial incident worsening throughout the years."  In the January 2013 letter, Dr. Zavala II noted he had a "long standing history of having lumbar spine problems" and opined his low back disability "stemmed from his accident he had suffered while in the service."  The private opinions do not reflect familiarity with the entire record.  For one, they do not account for the absence of notation of low back complaints and/or findings in the appellant's service records after September 1979, or during the lengthy interval between his ACDUTRA and the initial postservice documentation of low back complaints/treatment in the record, in 2003.  Furthermore, they do not account for the appellant's ability to participate for lengthy periods in strenuous, physically demanding employments in the interim (some requiring physical examinations) if he had continuous low back complaints/disability of the severity alleged.  The Board finds the private opinions supporting the appellant's are premised on an incomplete factual background, based, on his self-serving counts, and merit little, if any, probative value.

The May 2006, December 2014, and December 2015 VA examiners' opinions are against the appellant's claim, as they indicate his low back disability was not incurred in his period of ACDUTRA.  As previously noted, the Board found the May 2006 and December 2014 opinions were based on an incomplete record because they were provided before all of the appellant's available private treatment records were obtained.  Significantly, the Board did not and does not find such opinions were based on an incomplete factual background or are otherwise inadequate.  Notably, additional private treatment records received not alter the factual background summarized by the examiners.  Accordingly, the Board finds these opinions cumulatively to be highly probative in the matter at hand.  The VA examiners expressed familiarity with the record and provided clear explanations of rationale.  Each explained that the documented back injury in service healed without any complications, and pointed to the clinical data that support that finding.  They also noted the postservice private treatment records show that following service the appellant did not have low back complaints for at least more than 15 years after his period of ACDUTRA.  The Board notes the examiners provided different dates of when the appellant's fist postservice complaints were documented, but did not appear to base their opinions on the specific amount of years that had elapsed between the period of ACDUTRA and his first postservice complaint.  Rather, they found his service treatment records showed he had sustained a soft-tissue injury that resolved and that the postservice records did not contradict that finding because they show he did not make low back complaints for a period of years.  [The Board notes that the appellant has not sufficiently identified the providers of intercurrent treatment he received and/or employers who performed health evaluations or provided releases for their records, and concludes that the only inference to be drawn from his refusal to provide such information/release is that any such records do not support his claim, and may in fact be significant evidence against the claim.]  As these opinions are by medical providers, reflect familiarity with the record, and include rationale with citation to supporting factual data, they are highly probative evidence in the matter.  

To the extent that the appellant attempts to support his claim of service connection for a low back disability by his more recent accounts of continuity of symptoms since service, the Board finds such accounts to be self-serving and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The Board has also considered the appellant's contention that his variously diagnosed low back disabilities are due to the injury in service.  He is competent to report the symptoms he experiences, but, as a layperson, he is not competent to opine as to the etiology of his current low back disabilities; that is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007). 

The Board has considered the multiple similar lay statements from the appellant's acquaintances indicating that pain from his injury sustained during the period of ACDUTRA persisted on a continuous basis to the present.  Although they are competent to observe the appellant's complaints and observable symptoms, his subsequent ability to participate in postal work and jet engine maintenance employment is strong evidence that those accounts on behest of the appellant lack credibility.  The disability picture they describe is simply inconsistent with his participation in such employment.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the appellant's claim of service connection for a low back disability, and that the appeal in the matter must be denied.


ORDER

Service connection for a low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


